  Case 2:13-cr-00163-KJM Document 186 Filed 08/31/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:13-CR-00163-KJM

                 Plaintiff,

       v.                                    ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
YA CHOU LEE,

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release YA CHOU LEE;

Case No. 2:13-CR-00163-KJM, from custody for the following reasons:

      __ Release on Personal Recognizance
      __ Bail Posted in the Sum of $

                              __   Unsecured Appearance Bond

                              __   Appearance Bond with 10% Deposit

                              __   Appearance Bond with Surety

                              __   Corporate Surety Bail Bond

       __X (Other): Time Served


Issued at Sacramento, California on August 31, 2020, at 11:50 a.m.



                                   _______________________________________
                                   Kimberly J. Mueller
                                   United States District Judge
